Bok, P. J.,
We have preliminary objections to a complaint in trespass. The averments are that plaintiff worked for defendant as a salesman and was arrested for not having a license, defendant having failed to get one for him.
Plaintiff pleads no statutory duty on defendant’s part and asserts in his brief that he is not relying on any statute but on the theory of negligence generally.
There is no analogous case, but we think it clear that the principle ignorantia legis neminem excusat must apply. No servant, however implicity he follows his master’s instructions, can do a criminal act and sue his master because he made him do it. Selling with*142out a license is malum prohibitum, and intent is quite as irrelevant • as ignorance of the law. And on the ground of negligence each party was as negligent as the other, the risk of obeying the licensing law being as much a duty for one to assume as the other.
The preliminary objections are sustained and judgment is entered for defendant.